DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim status
In response to the preliminary amendment filed 06/07/2021, claims 4, 7-10 and 13 were amended and no claims were canceled and/or added. Therefore, claims 1-14 are currently pending for examination.

Claim Objections
3.	Claim 10 is objected to because of the following informalities:  “the surrounding environment detector (11); and the helmet posture direction detector (13)” at the end of the claim should be deleted because are repetitive and confusing.  Appropriate correction is required.

Claim Interpretation
4.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
6.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an acquisition section that acquires - corresponding to element 21 in Fig. 2”, “a determination section that determines – corresponding to element 22 in Fig. 2” and “a control section that makes – corresponding to element 23 in Fig. 2” in claims 1, 5-10
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Drawings
7.	The drawings (Figs. 2-3) are objected to under 37 CFR 1.83(a) because they fail to show details as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 

Claim Rejections - 35 USC § 102
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


10.	Claims 1, 7, 10, 11 and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matthias (DE 102014223114; provided in the IDS and machine translation is used).
	For claim 1, Matthias discloses a processor (20) for a warning system (1) of a straddle-type vehicle (100), the processor (20) comprising:
	an acquisition section (21) that acquires surrounding environment information corresponding to output of a surrounding environment detector (11) provided to the straddle-type vehicle (100) during travel of the straddle-type vehicle (100) [E.g. 0008: the data record contains data relevant to the traffic situation. The data relevant to the traffic situation can e.g. B. be data that relate to the current traffic volume, but also other road users, such. B. other motor vehicles, 0009: the data relevant to the traffic situation contain position data of a second motor vehicle. 
	a determination section (22) that determines necessity of warning operation provided to a rider and generated by the warning system (1) on the basis of output of the acquisition section (21) [E.g. 0062: the warning signal WS is generated if the comparison of the measurement data set MD and the image data set BD as well as the movement prognosis BP results in a discrepancy. The warning signal WS can be transmitted from the vehicle data unit 8a via the transmitting and receiving unit 20 to the loudspeakers 14, so that it is acoustically transmitted to the motor vehicle driver of the first motor vehicle 2; 0016-0018]; and
	a control section (23) that makes an alarm (30) perform the warning operation in the case where the determination section (22) determines that the warning operation is necessary [E.g. 0067: If, when comparing the motion prognosis BP with the measurement data set MD and the image data set BD, it is found that the driver of the first motor vehicle 2 has not turned his head E.g. 0007, 0036-0044], and
	the determination section (22) determines the necessity of the warning operation on the basis of the surrounding environment information and the helmet posture direction information [E.g. 0007, 0036-0044].
	For claim 7, Matthias discloses wherein the control section (23) does not actuate the alarm (30) in the case where the determination section (22) determines that the warning operation is unnecessary [E.g. 0076: If, on the other hand, a correspondence is found between the movement prognosis BP and the measurement data record MD, no warning signal WS is generated and output. A warning is thus only given if the motor vehicle driver is careless. If the motor vehicle driver makes the necessary movements and observations, he will not be unnecessarily disturbed and his attention will not be distracted].
For claim 10, is interpreted and rejected as discussed with respect to claim 1.
For claim 11, Matthias discloses wherein the helmet posture direction detector (13) includes a camera [E.g. 0013-0015].
For claim 13, is interpreted and rejected as discussed with respect to claim 1.
For claim 14, is interpreted and rejected as discussed with respect to claim 1.

Claim Rejections - 35 USC § 103
11.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13.	Claims 2-6 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Matthias in view of Lutz et al. (Lutz; DE 102011084367; provided in the IDS and machine translation is used).
	For claim 2, Matthias fails to expressly disclose wherein the surrounding environment information includes information on surrounding environment ahead of the straddle-type vehicle (100), and the determination section (22) determines the necessity of the warning operation by using an index value (1) of a collision possibility of the straddle-type vehicle (100) against an object located ahead of the straddle-type vehicle (100).
	However, as shown by Lutz, it was well known in the art of vehicles that a vehicle surrounding environment information includes information on surrounding environment ahead of the vehicle, and determine necessity of a warning operation by using an index value of a E.g. 0002-0004; Figs. 2 and 3].
	It would have been obvious to one of ordinary skill in the art of vehicle before the effective filling date of the claimed invention to modify Matthias with the teaching of Lutz in order to provide the driver with a warning when a collision is possible and thereby increase the overall safety on the road.
For claim 3, Matthias in view of Lutz further teaches wherein the index value (1) is a value that is changed according to at least one of a relative distance (Dr) [E.g. Lutz; 0053, 0003, 0021, 0057-0058], a relative speed (Vr), and relative acceleration (Ar) of the straddle-type vehicle (100) to the object.
For claim 4, Matthias in view of Lutz further teaches wherein the helmet posture direction information is information that corresponds to displacement of a posture direction of a helmet (101) worn by the rider from a reference state [E.g. see Lutz; 0002-0004; and Figs. 2-3; Lutz teaches the driver gaze direction information is information that correspond to the driver gaze direction displaced or deviate from a reference state].
For claim 5, Matthias in view of Lutz further teaches wherein the determination section (22) determines the necessity of the warning operation on the basis of duration of a state where the displacement exceeds a reference amount [E.g. Lutz; 0002-0004 and Figs. 2 and 3].
For claim 6, Matthias in view of Lutz further teaches wherein the determination section (22) determines that the warning operation is unnecessary in the case where the duration falls below the reference duration [E.g. Lutz; 0047-0049, 0050-0051; Fig. 3].
For claim 8, Matthias fails to expressly disclose wherein the control section (23) makes the alarm (30) perform notification operation to which the rider is less sensitive than to the warning operation, in the case where the determination section (22) determines that the warning operation is unnecessary.
E.g. 0003, 0005, 0021, 0058].
	It would have been obvious to one of ordinary skill in the art of vehicle before the effective filling date of the claimed invention to modify Matthias with the teaching of Lutz in order to provide the driver with a warning that takes into consideration whether the driver perceived the obstacle or not and thereby increase the warning efficiency and reduce unnecessary driver distraction.
For claim 9, Matthias fails to expressly disclose wherein the control section (23) changes initiation timing of the warning operation according to the helmet posture direction information.
	However, as shown by Lutz, it was well known in the art of vehicles that a vehicle control section changes initiation timing of a warning operation according to the driver gaze direction information [E.g. 0003, 0005, 0021, 0058].
	It would have been obvious to one of ordinary skill in the art of vehicle before the effective filling date of the claimed invention to modify Matthias with the teaching of Lutz in order to provide the driver with a warning that takes into consideration whether the driver perceived the obstacle or not and thereby increase the warning efficiency and reduce unnecessary driver distraction.

14.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Matthias in view of Official Notice.
For claim 12, Matthias fails to expressly disclose wherein the helmet posture direction detector (13) includes a LIDAR sensor. However, examiner takes official notice that having helmet posture direction detector includes a LIDAR sensor is well-known in the art of sensors and would have been obvious to one of ordinary skill in the art in order to satisfy system needs/ and/or environment requirement which requires and/or need to use such type of sensor, also Lidar sensors can collect data quickly with very high accuracy.
	
Conclusion
15.	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:
	Ginther et al. (US Pat. No. 10,029,683)
	Seidl (US 2017/0247042)
	Morishima (US Pat. No. 10,977,878)
	Tetsuka et al. (US 2016/0090037)

16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED BARAKAT whose telephone number is (571)270-3696.  The examiner can normally be reached on 9:00am-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHAMED BARAKAT/
Primary Examiner, Art Unit 2689